Title: To James Madison from Lemuel Taylor, 15 July 1812
From: Taylor, Lemuel
To: Madison, James


Sir
Baltimore July 15th. 1812.
On the 29th. of May I had the honor of inclosing a letter from Mr. Wilmer, Supercargo of the Ploughboy. My fears then expressed that no revision of the sentence would take place, have been realized by his arrival.
It is already known to you that Mr. Barlow, impressed with the justice of the case, had warmly espoused my cause in remonstrating against the injustice of the decision, & claiming a revision of the same. It is also known by the Public prints, that reiterated assurances had been received that his request should be complied with. The enclosed letter & notification of sale will however prove the melancholy truth, that verbal assurances are not always sacred. Mr. Barlow’s interference is the best proof that no existing decree has been violated & renders it unnecessary to comment on the absurdity of the sentence.
Allow me also to observe that at the departure of Mr. Wilmer from France (the 3d. of June) no reply had been received by Mr. Barlow to a renewed claim of the Ship Two Friends & Cargo. This case has been represented to H. E. James Monroe under date 22d. November 1811 and of which the enclosed outlines will prove that I am truly the victim of injustice. I also adjoin a copy of the 10th. clause of the treaty between France & Holland which renders the former government responsible for such vessels as were ceded in virtue thereof.
After most respectfully begging your attention to the documents herewith, it remains for me to say, that as I have at all times conformed to the laws of my country, my government will not allow such unprecedented injustice to sink in oblivion.
My great plea is—“an American citizen stripped of the fruit of many years toil & anxiety by his good faith in the law of nations, & whose only hope & resource (under existing circumstances) is protection from his government.[”]
As to the means of redress, it would be presumption in me to dictate. Whatever steps may be deemed necessary to obtain the desired end, will call forth the most grateful sentiments of Your unfortunate & most Obt. Servt.
Lemuel Taylor
